DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 14 December 2020.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-17, 19 and 20 have been rejected.
4.  Claim 18 has been objected to.
Response to Arguments
5.  Applicant’s arguments with respect to claim(s) 1-17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claims 1, 2, 8, 10, 13, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg et al US 2015/0254452 A1 (hereinafter Kohlenberg) in view of Vazquez et al U.S. Patent No. 9,516,018 B1 (hereinafter Vazquez).
As to claim 1, Kohlenberg discloses a method, comprising: 
sending, by the device, an authentication notification to a user device associated with the user (i.e. an authorization prompt) [0011], 
wherein the authentication notification prompts the user to enter second personal information via a user interface of the user device to permit the user device to generate a first authentication code (i.e. unique credentials provided by the user via the authorization prompt that is used to generate authentication code) [0011]; 
receiving, by the device and from the user device, the first authentication code (i.e. hash performed on password) [0039]; 
comparing, by the device, the first authentication code and a second authentication code (i.e. the parity verifier compares the received/retrieved hash of the password with a list of password hash values) [0041]; and 
performing, by the device, an action based on whether the first authentication code matches the second authentication code (i.e. if there is a match then control advances to invoke one or more protective tasks) [0041].  
Kohlenberg does not teach identifying, by a device, an account associated with a user.  Kohlenberg does not teach that the account is identified based on account information received via a first communication interface of a service platform.  Kohlenberg does not teach that the account information includes first personal information.
Vazquez teaches identifying, by a device, an account associated with a user (i.e. server identify an account associated with a user) [column 14, lines 56-67].  Vazquez teaches that the account is identified based on account information received via a first communication interface of a service platform (i.e. received credential information) [column 14, lines 56-67].  Vazquez teaches that the account information includes first personal information (i.e. credential information) [column 14, lines 56-67].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kohlenberg so that a device would have identified an account associated with a user.  The account would have been identified based on account information received via a first communication interface of a service platform.  The account information would have included first personal information.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kohlenberg by the teaching of Vazquez because it helps a person use the credentials to verify completion of a set of requirements, membership in a particular group, possession of permission and/or authorizations, etc. [column 1, lines 17-23].
As to claim 2, Vazquez teaches the method of claim 1, wherein the first personal information is stored in association with the account before the account associated with the user is identified (i.e. first credentials issued by a first organization) [column 7, lines 15-52].  
As to claim 8, Kohlenberg discloses a device, comprising: 
one or more memories [0035]; and 
one or more processors, communicatively coupled to the one or more memories [0035], to: 
send an authentication notification to a user device associated with the user (i.e. an authorization prompt) [0011], 
wherein the authentication notification prompts the user to enter second personal information via a user interface of the user device to permit the user device to generate a first authentication code (i.e. unique credentials provided by the user via the authorization prompt that is used to generate authentication code) [0011]; 
receive the first authentication code from the user device (i.e. hash performed on password) [0039]; 
compare the first authentication code and a second authentication code (i.e. the parity verifier compares the received/retrieved hash of the password with a list of password hash values) [0041]; and 
perform an action based on whether the first authentication code matches the second authentication code (i.e. if there is a match then control advances to invoke one or more protective tasks) [0041].  
Kohlenberg does not teach identify an account associated with a user of a service platform.  Kohlenberg does not teach that the account is associated with account information that includes first personal information.
Vazquez teaches identify an account associated with a user of a service platform (i.e. server identify an account associated with a user) [column 14, lines 56-67].  Vazquez teaches that the account is associated with account information that includes first personal information (i.e. credential information) [column 14, lines 56-67].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kohlenberg so that an account would have been identified that was associated with a user of a service platform.  The account would have been associated with account information that included first personal information.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kohlenberg by the teaching of Vazquez because it helps a person use the credentials to verify completion of a set of requirements, membership in a particular group, possession of permission and/or authorizations, etc. [column 1, lines 17-23].
As to claim 10, Vazquez teaches the device of claim 8, wherein the first personal information is stored in association with the account before the account associated with the user is identified (i.e. first credentials issued by a first organization) [column 7, lines 15-52].  
As to claim 13, Vazquez teaches the device of claim 8, wherein the first personal information is stored in a data structure based on at least one of: 
a previous communication from an authorized user associated with the account, 
an authorized user providing the first personal information when registering the account, or 
an authorized user updating the first personal information in the account (i.e. updating credentials) [column 63 to column 6 line 29].  
As to claim 15, Kohlenberg discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors [0035], cause the one or more processors to: 
detect a communication involving a service representative and a user associated with an account (i.e. service request from a user) [0025], 
send an authentication notification to a user device that is associated with the account (i.e. an authorization prompt) [0011]; 
send a message to a service representative device that is associated with the service representative (i.e. service request from a user) [0025], 
wherein the message indicates that the service representative is to request, via the communication, the user to enter second personal information associated with the user into an authentication field (i.e. unique credentials provided by the user via the authorization prompt that is used to generate authentication code) [0011]; -6-PATENT U.S. Patent Application No. 16/544,244 Attorney Docket No. 0104-0188C1 
generate a second authentication code based on corresponding second personal information associated with the account from a data structure (i.e. hash performed on password) [0039]; 
receive, from the user device, a first authentication code (i.e. authentication code generated from hash on password) [0039]; and 
perform an action based on the first authentication code and the second authentication code (i.e. the parity verifier compares the received/retrieved hash of the password with a list of password hash values) [0041].  
Kohlenberg does not teach that the account is associated with account information that includes first personal information.
Vazquez teaches that the account is associated with account information that includes first personal information (i.e. credential information) [column 14, lines 56-67].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kohlenberg so that the account would have been associated with account information that includes first personal information.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kohlenberg by the teaching of Vazquez because it helps a person use the credentials to verify completion of a set of requirements, membership in a particular group, possession of permission and/or authorizations, etc. [column 1, lines 17-23].
As to claim 19, Vazquez teaches the non-transitory computer-readable medium of claim 15, wherein the first personal information is stored in the data structure based on at least one of: 
a previous communication from an authorized user associated with the account, 
an authorized user providing the first personal information when registering the account, or 
an authorized user updating the first personal information in the account (i.e. updating credentials) [column 63 to column 6 line 29].  
7.  Claims 3, 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg et al US 2015/0254452 A1 (hereinafter Kohlenberg) and Vazquez et al U.S. Patent No. 9,516,018 B1 (hereinafter Vazquez) as applied to claims 1 and 8 above, and further in view of Dewey et al US 2008/0013537 A1 (hereinafter Dewey).
As to claim 3, the Kohlenberg-Vazquez combination teaches the method of claim 1, wherein the authentication notification causes an authentication application to launch on the user device (i.e. client password manager) [Kohlenberg 0020].  
The Kohlenberg-Vazquez combination does not teach wherein the authentication application generates the first authentication code by hashing a user input with a time-sensitive code.  
Dewey teaches that the authentication application generates the first authentication code by hashing a user input with a time-sensitive code (i.e. hash of password and a session key that represents the time-sensitive code) [0037].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez combination so that the authentication notification would have caused an authentication application to launch on the user device.  The authentication application would have generated the first authentication code by hashing a user input with a time-sensitive code.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez combination by the teaching of Dewey because it helps for authorizing the granting of authority to a computing node to participate in a group of computing nodes utilizing a shared group password [0005].
As to claim 4, Kohlenberg teaches the method of claim 3, wherein the user input is received by the authentication application from the user via the user interface of the user device (i.e. authorization prompt) [Kohlenberg 0011].  
As to claim 9, the Kohlenberg-Vazquez combination does not teach the device of claim 8, wherein corresponding second personal information is hashed with time-sensitive code to generate the second authentication code.
Dewey teaches that corresponding second personal information is hashed with time-sensitive code to generate the second authentication code (i.e. hash of password and a session key that represents the time-sensitive code) [0037].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez combination so that corresponding second personal information would have been hashed with time-sensitive code to generate the second authentication code.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez combination by the teaching of Dewey because it helps for authorizing the granting of authority to a computing node to participate in a group of computing nodes utilizing a shared group password [0005].
8.  Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg et al US 2015/0254452 A1 (hereinafter Kohlenberg), Vazquez et al U.S. Patent No. 9,516,018 B1 (hereinafter Vazquez) and Dewey et al US 2008/0013537 A1 (hereinafter Dewey) as applied to claim 3 above, and further in view of Chandra US 20160034673 A1.
As to claim 5, the Kohlenberg-Vazquez-Dewey combination does not teach the method of claim 3, wherein the authentication notification causes the authentication application to be downloaded and installed on the user device before the authentication application is launched on the user device.  
Chandra teaches the authentication notification causes the authentication application to be downloaded and installed on the user device before the authentication application is launched on the user device (i.e. authentication application is downloaded and installed) [0055].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez-Dewey combination so that the authentication notification would have caused the authentication application to be downloaded and installed on the user device before the authentication application was launched on the user device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez-Dewey combination by the teaching of Chandra because it allows the user computing device to more efficiently, accurately and securely provide the user access to applications or other functions of the user device [0002].
9.  Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg et al US 2015/0254452 A1 (hereinafter Kohlenberg) and Vazquez et al U.S. Patent No. 9,516,018 B1 (hereinafter Vazquez) as applied to claims 1 and 15 above, and further in view of Disraeli et al US 2015/0087265 A1 (hereinafter Disraeli).
As to claim 6, the Kohlenberg-Vazquez combination does not teach the method of claim 1, wherein the first authentication code is received from the user device via a service representative device associated with the service platform.  The Kohlenberg-Vazquez combination does not teach wherein the service representative device is configured to receive the first authentication code via user input from a service representative associated with the service representative device.  The Kohlenberg-Vazquez combination does not teach wherein the user communicates, using the user device, the first authentication code to the service representative to permit the service representative associated with the service representative device to enter the user input.  
Disraeli teaches the first authentication code is received from the user device via a service representative device associated with the service platform (i.e. relay verification code to the service provider) [0043].  Disraeli teaches that the service representative device is configured to receive the first authentication code via user input from a service representative associated with the service representative device (i.e. from the service user) [0043].  Disraeli teaches that the user communicates, using the user device, the first authentication code to the service representative to permit the service representative associated with the service representative device to enter the user input (i.e. the service provider representative must enter the relayed verification code into the system) [0044].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez combination so that the first authentication code would have been received from the user device via a service representative device associated with the service platform.  The service representative device would have been configured to receive the first authentication code via user input from a service representative associated with the service representative device.  The user would have communicated, using the user device, the first authentication code to the service representative to permit the service representative associated with the service representative device to enter the user input.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez combination by the teaching of Disraeli because it avoids the failures of current knowledge based authentication methods [0008].
As to claim 20, the Kohlenberg-Vazquez combination does not teach receive the first authentication code via the service representative device.  The Kohlenberg-Vazquez combination does not teach -8-PATENTU.S. Patent Application No. 16/544,244Attorney Docket No. 0104-0188C1wherein the service representative device is configured to receive the first authentication code via a user input from the service representative.  The Kohlenberg-Vazquez combination does not teach wherein the message indicates that the service representative is to request, via the communication, the user to communicate the first authentication code to the service representative via the communication.
Disraeli teaches receive the first authentication code via the service representative device (i.e. relay verification code to the service provider) [0043].  Disraeli teaches the service representative device is configured to receive the first authentication code via a user input from the service representative (i.e. from the service user) [0043].  Disraeli teaches the message indicates that the service representative is to request, via the communication, the user to communicate the first authentication code to the service representative via the communication [0043].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez combination so that the first authentication code would have been received via the service representative device.  The service representative device would have been configured to receive the first authentication code via a user input from the service representative.  The message would have indicated that the service representative was to request, via the communication, the user to communicate the first authentication code to the service representative via the communication.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez combination by the teaching of Disraeli because it avoids the failures of current knowledge based authentication methods [0008].
10.  Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg et al US 2015/0254452 A1 (hereinafter Kohlenberg) and Vazquez et al U.S. Patent No. 9,516,018 B1 (hereinafter Vazquez) as applied to claim 1 above, and further in view of Mandanapu et al US 2015/0381547 A1 (hereinafter Mandanapu).
As to claim 7, the Kohlenberg-Vazquez combination teaches determining that a user is authenticated when the first authentication code matches the second authentication code (i.e. hashes match) [Kohlenberg 0041].
The Kohlenberg-Vazquez combination does not teach the method of claim 1, wherein performing the action comprises: 
selectively: 
sending a verification message to a service representative device, associated with the service platform, to indicate that the user is authenticated when the first authentication code matches the second authentication code, or 
sending a non-verification message to the service representative device, associated with a service representative, to indicate that the user is not authenticated when the first authentication code does not match the second authentication code.  
	Mandanapu teaches sending a verification message to a service representative device, associated with the service platform, to indicate that the user is authenticated when the first authentication code matches the second authentication code (i.e. a verification message) [0100].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez combination so that a verification message would have been sent to a service representative device, associated with the service platform, to indicate that the user was authenticated when the first authentication code matched the second authentication code.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez combination by the teaching of Mandanapu because it permits secure toll-free application data network access on an application-by-application basis [0005].
11.  Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg et al US 2015/0254452 A1 (hereinafter Kohlenberg) and Vazquez et al U.S. Patent No. 9,516,018 B1 (hereinafter Vazquez) as applied to claim 8 above, and further in view of Chandra US 20160034673 A1.
As to claim 11, the Kohlenberg-Vazquez combination does not teach the device of claim 8, wherein the authentication notification causes an authentication application to be downloaded and installed on the user device before the authentication application is launched on the user device.  
Chandra teaches the authentication notification causes the authentication application to be downloaded and installed on the user device before the authentication application is launched on the user device (i.e. authentication application is downloaded and installed) [0055].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez combination so that the authentication notification would have caused the authentication application to be downloaded and installed on the user device before the authentication application was launched on the user device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez combination by the teaching of Chandra because it allows the user computing device to more efficiently, accurately and securely provide the user access to applications or other functions of the user device [0002].
12.  Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg et al US 2015/0254452 A1 (hereinafter Kohlenberg), Vazquez et al U.S. Patent No. 9,516,018 B1 (hereinafter Vazquez) and Chandra US 20160034673 A1 as applied to claim 11 above, and further in view of Singh et al US 2016/0162905 A1 (hereinafter Singh).
As to claim 12, the Kohlenberg-Vazquez-Chandra combination does not teach the device of claim 11, wherein the authentication application provides the first authentication code based on a request received from a service representative device associated with the service platform.  
Singh teaches that the authentication application provides the first authentication code based on a request received from a service representative device associated with the service platform (i.e. based on request from customer service) [0057].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez-Chandra combination so that the authentication application would have provided the first authentication code based on a request received from a service representative device associated with the service platform.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez-Chandra combination by the teaching of Singh because it helps link device applications to a customer service interface [0002].
13.  Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg et al US 2015/0254452 A1 (hereinafter Kohlenberg) and Vazquez et al U.S. Patent No. 9,516,018 B1 (hereinafter Vazquez) as applied to claims 8 and 15 above, and further in view of  Abraham et al US 2016/0150073 A1 (hereinafter Abraham).
As to claim 14, the Kohlenberg-Vazquez combination does not teach send a message to a service representative device associated with the service platform to indicate that the user has been determined to be an authorized user of the account, to permit the user to further communicate with a service representative when the first authentication code matches the second authentication code.  
Abraham teaches sending a message to a service representative device associated with the service platform to indicate that the user has been determined to be an authorized user of the account, to permit the user to further communicate with a service representative when the first authentication code matches the second authentication code (i.e. once the user has been authenticated the system can notify the CSR system which can route the call to the appropriate customer service representative) [0051].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez combination so that a message would have been sent to a service representative device associated with the service platform to indicate that the user had been determined to be an authorized user of the account, to permit the user to further communicate with a service representative when the first authentication code matched the second authentication code.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez combination by the teaching of Abraham because it helps prevent delaying the process of reaching the proper customer service representative [0005].
As to claim 16, the Kohlenberg-Vazquez combination teaches determine that the first authentication code does not match the second authentication code (i.e. no match was identified) [0041].  The Kohlenberg-Vazquez combination teaches wherein the message is a first message [0041].  
The Kohlenberg-Vazquez combination does not teach wherein the one or more instructions, that cause the one or more processors to perform the action, cause the one or more processors to: send a second message to the service representative device to indicate that the user is determined to be an unauthorized user, or flag the account to indicate that an unauthorized access to the account was attempted.  
Abraham teaches that the one or more instructions, that cause the one or more processors to perform the action, cause the one or more processors to: send a second message to the service representative device to indicate that the user is determined to be an unauthorized user [0051], or flag the account to indicate that an unauthorized access to the account was attempted.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez combination so that a second message would have been sent to the service representative device to indicate that the user was determined to be an unauthorized user.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez combination by the teaching of Abraham because it helps prevent delaying the process of reaching the proper customer service representative [0005].
14.  Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg et al US 2015/0254452 A1 (hereinafter Kohlenberg) and Vazquez et al U.S. Patent No. 9,516,018 B1 (hereinafter Vazquez) as applied to claim 15 above, and further in view of  Kamal US 2018/0054312 A1.
As to claim 17, the Kohlenberg-Vazquez combination does not teach send the authentication notification to be received, by the user device, via an authentication application installed on the user device.  The Kohlenberg-Vazquez combination does not teach-7-PATENTU.S. Patent Application No. 16/544,244 Attorney Docket No. 0104-0188C1wherein the account is registered with the authentication application.  
Kamal teaches send the authentication notification to be received, by the user device, via an authentication application installed on the user device (i.e. notify the user of successful authentication through the application) [0043].  Kamal teaches -7-PATENTU.S. Patent Application No. 16/544,244 Attorney Docket No. 0104-0188C1wherein the account is registered with the authentication application (i.e. user registers with application program) [0040].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez combination so that the sent authentication notification to be received, by the user device, via an authentication application would have been installed on the user device.  The account would have been registered with the authentication application.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kohlenberg-Vazquez combination by the teaching of Kamal because it provides for authentication to be performed locally on a computing device for usage by additional third party programs on the computing device [0005].
Allowable Subject Matter
15.  Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 18, the prior art does not disclose, teach or fairly suggest the limitation of “generate the second authentication code using a hash function”, “wherein the hash function hashes a time-sensitive code with the corresponding second personal information associated with the account” and “wherein the hash function and the time-sensitive code are provided to the user device in the authentication notification to permit the user device to correspondingly generate the first authentication code using the hash function and the time-sensitive code”.  
Relevant Prior Art
16.  The following references have been considered relevant by the examiner:
A.  Panchapakesan US 2016/0191526 A1 directed to facilitating the distribution of files from a file repository [abstract].
B.  Chan et al US 2015/0350186 A1 directed to token cache systems [0001].
C.  Hagiwara et al US 2013/0185789 A1 directed to protecting a password [abstract].
Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492